DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered. 
Claims 1, 2, 6-9, 12 and 14 are pending and being examined.

Response to Amendment
The previous rejections are modified in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 6, 12, and 14, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0172493 A1 to Dettloff et al. (hereinafter Dettloff).

Regarding claims 1, 2, 6, and 14, Dettloff teaches a curable composition comprising an epoxy resin composition, at least one alkanolamine curing agent and at least one styrenated phenol (para 7-12), used in the field of reinforcement materials, structural composite applications (para 16), windmill blades (para 68) which can be processed by filament winding (para 67). Dettloff also teaches in Table VI, examples 3 and 4, 63.8 parts of a bisphenol A diglycidyl ether (DER 383), 5.5 parts of butanediol diglycidyl ether (BDGE), 20.6 parts of Jeffamine D230, 7.6 parts of isophorone diamine, 2.0 parts of an alkanolamine and 0.7 parts of a styrenated phenol (para  86). The bisphenol A diglycidyl epoxy resin meets the claimed epoxy resin cited in claims 1 and 2, the Jeffamine D230 meets the claimed polyether amine having the formula (1) cited in claim 6 and 14 as cited in page 9, ln 244-249 of the Applicant’s specification. The above also correlates to 7.8 wt% of cycloaliphatic diamine (isophorone diamine), and 21.2 wt% of polyetheramine (Jeffamine D230) per total wt of epoxy, cycloaliphatic amine and polyether amine. Dettloff further teaches the composition further includes one or more additives such as fillers, diluents, fire retardants, wetting agents, and pigments, (para 55-56), wherein the fillers include silica, boron nitride, or calcium carbonate which meets the claimed components (D) and (E). The above Part A and Part B of the above composition are mixed together and cured (para 58), which meets the claimed “mixing.” 

In the alternative, if it is found that the reference does not anticipated the claims, the claimed process would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teaching of Dettloff because Dettloff teaches an epoxy resin composition comprising a bisphenol A diglycidyl ether (DER 383), Jeffamine D230, isophorone diamine, an alkanolamine and a styrenated phenol (para 86) that are mixed together (para 58), wherein the curable composition is cured to form a composite or thermoset (para 63), and Dettloff further teaches that processes used to produce cured composites include filament winding, casting, impregnation, automatic pressure gelation (APG), VARTM, or the like (para 64) which demonstrates to one skilled in the art that APG is a known process in the art that is suitable for casting/curing epoxy resin composites. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).
Regarding the “for the preparation of insulation systems…” this is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 
In this case, Dettloff teaches each and every component of the claimed composition and further teaches that cured composite with the composition will have excellent thermal and mechanical properties (para 41,63 and 74). Thus, one skilled in the art would reasonably expect for the composition composite formed by APG cited above in Dettloff would be able to be used for insulation systems because Dettloff teaches each and every component of the claimed composition and further teaches that cured composite with the composition will have excellent, thermal and mechanical properties (para 41, 63 and 74). 

Regarding claim 12, as cited above and incorporated herein, Dettloff teaches the claimed article obtained by APG. The recitation “An article selected from a bushing, switchgear, and instrument transformer...” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See /n re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
thermal and mechanical properties. (para 41, 63, and 74).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7 and 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dettloff as applied to claim 1 above, and further in view of US 2015/0094400 A1 to Zheng et al. (hereinafter Zheng).

Regarding claims 7 and 8, as cited above and incorporated herein, Dettloff teaches claim 1, wherein Dettloff teaches the listed bisphenol A epoxy resin, isophorone diamine, polyetheramine, and fillers cited in claims 1 and 14.
Dettloff does not explicitly teach the polyetheramine having the claimed formulas cited in claims 7 and 8.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the Jeffamine T430, ED600 and/or ED900 of Zheng for the polyetheramine in Dettloff because Zheng teaches same field of epoxy resin filament winding composites cited above in Dettloff, Zheng further teaches the polyamine can include a combination of cycloaliphatic and polyetheramines (para 66) wherein particularly suitable polyetheramines include Jeffamines D230, T430, ED600 and/or ED900 (para 70), and the above teaching in Zheng further demonstrates to one skilled in the art that Jeffamine T430, ED600 and/or ED900 are particularly suitable polyetheramines to be used in curing compositions for .

Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dettloff as applied to claim 1 above, and further in view of US 2013/0217806 A1 to Gehringer et al. (hereinafter Gehringer).

Regarding claim 9, as cited above and incorporated herein, Dettloff teaches claim 1, wherein Dettloff teaches the listed bisphenol A epoxy resin, isophorone diamine, polyetheramine, and fillers cited in claims 1 and 14.
Dettloff does not explicitly teach the polyetheramine having the claimed formula cited in claim 9.
However, Gehringer teaches a blend comprising an epoxy resin, a cyclic carbonate, and a hardener comprising a polyalkyoxypolyamine, another amine and a catalyst (See abstract), used in the field of fiber reinforced composites (See abstract and para 4), which is in the same field of epoxy fiber reinforced composites cited above in Dettloff. Gehringer further teaches that particularly preferable polyetheramines include Jeffamines such as D230, T403 and XTJ 568 (para 27 and 54) which are used with other amines such as preferably isophoronediame (para 28and 56). The above Jeffamine XTJ 568 qualify as the claimed polyetheramines having formula cited in claim 9 as cited in page 9, line 240 to page 10, line 262 of the Applicant’s specification. The above teaching in Gehringer further demonstrates to one skilled in the art that Jeffamine 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the Jeffamine XTJ 568 of Gehringer for the polyetheramine in Dettloff because Gehringer teaches the same field of epoxy fiber reinforced composites cited above in Dettloff, Gehringer further teaches that particularly preferable polyetheramines include Jeffamines such as D230, T403 and XTJ 568 (para 27 and 54) which are used with other amines such as preferably isophoronediame (para 28and 56), and the above teaching of Gehringer demonstrates to one skilled in the art that Jeffamine XTJ 568 is a preferably suitable polyetheramine to be used in combination with cycloaliphatic amines in curing compositions for epoxy resin compositions. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., does NOT include either an alkanolamine or a styrenated phenol) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On page 9-10, the Applicant argues that Zheng and Gehringer does not alleviate the deficiencies cited above in Dettloff. These are found unpersuasive for the reasons addressed above and incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HA S NGUYEN/Examiner, Art Unit 1766